In a negligence action, the defendant city appeals from an order of the Supreme Court, Kings County, dated April 15, 1963, which granted plaintiff’s motion to compel it to accept service of a proposed complaint which the plaintiff had failed to serve within the time prescribed. Order reversed, without costs; and motion denied. It appears that the defendant city appeared in the action in December, 1960. The instant motion was not made until February 11, 1963. In our opinion, the record fails to establish any satisfactory excuse for the inordinate delay by the plaintiff in the prosecution of the action; nor is there a satisfactory showing of merit in the cause of action asserted by him (cf. Keating v. Smith, 20 A D 2d 141). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.